J-A15035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.J.C, A               :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: C.J.C., A MINOR                 :      No. 3513 EDA 2019

          Appeal from the Dispositional Order Entered August 30, 2019
                In the Court of Common Pleas of Monroe County
              Juvenile Division at No(s): CP-45-JV-0000092-2019


BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY KING, J.:                             FILED SEPTEMBER 15, 2020

        Appellant, C.J.C., a minor, appeals from the dispositional order entered

in the Monroe County Court of Common Pleas, Juvenile Division, following his

adjudications of delinquency for rape, involuntary deviate sexual intercourse

(“IDSI”), aggravated indecent assault without consent, aggravated indecent

assault by forcible compulsion, indecent assault without consent, indecent

assault by forcible compulsion, sexual assault, and false imprisonment of a

minor.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

April 29, 2019, Appellant raped and sexually assaulted A.T., a minor. At the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3121(a)(1); 3123(a)(1); 3125(a)(1);               3125(a)(2);
3126(a)(1); 3126(a)(2); 3124.1; and 2903(b), respectively.
J-A15035-20


time, Appellant was approximately 16 years old.          Following a hearing on

August 12, 2019, the court adjudicated Appellant delinquent of the

aforementioned offenses.           On August 30, 2019, the court entered a

dispositional order placing Appellant in a residential facility and requiring him

to pay fees, costs, and restitution.

       Appellant timely filed a post-dispositional motion on September 8, 2019.

On October 4, 2019, the court conducted a hearing on Appellant’s motion and

granted Appellant’s request for a 30-day extension of time for the court to

dispose of the motion. The court denied Appellant’s post-dispositional motion

on November 6, 2019. On December 5, 2019, Appellant filed a timely notice

of appeal2 and a voluntary concise statement of errors complained of on

appeal per Pa.R.A.P. 1925(b).

       Appellant raises the following issues for our review:

          Whether      Pennsylvania’s    Criminal      History…Record
          Information Act (“CHRIA”) Pa.C.S.[A.] § 9123[](a.1)
          “Exceptions” to expungement violate Pa. Const. Art. I, § 1
          and Article I § 11 by imposing a lifetime non-expungable
          conviction upon a juvenile/adult’s reputation[?]

          Whether 18 Pa.C.S.[A.] § 9123(a.1) is inherently
          unconstitutional given the holding of our Supreme Court in
          [In re] J.B., 630 Pa. 408, 107 A.3d 1 (2014) by creating an
          irrebuttable presumption of guilt over a perpetrator’s
____________________________________________


2 See Pa.R.J.C.P. 620(B)(1), (2) (stating if post-dispositional motion is filed,
it shall be filed within 10 days of date of entry of dispositional order; if timely
post-dispositional motion is filed, notice of appeal shall be filed within 30 days
of date of entry of post-dispositional order deciding motion); (D)(2) (stating
upon motion of party and good cause shown, prior to expiration of 30-day
decision period, judge may grant one 30-day extension to decide motion).

                                           -2-
J-A15035-20


         lifetime in derivation of the stated purpose of juvenile law
         to rehabilitate the minor child[?]

         Whether 18 Pa.C.S.[A.] § 9123[](a.1) violates the 6th
         Amendment of the U.S. Constitution because it imposes a
         criminal lifetime sanction in juvenile court in derivation of a
         person’s right to trial by jury[?]

(Appellant’s Brief at 6-7).

      In his issues combined, Appellant argues Section 9123(a.1) of CHRIA is

unconstitutional.   Appellant suggests his inability to expunge his juvenile

record per Section 9123(a.1) is similar to lifetime registration under the

Sexual Offender Registration and Notification Act (“SORNA”) as applied to

juveniles.   Appellant asserts Section 9123(a.1) creates an irrebuttable

presumption that he is incapable of rehabilitation, vitiating his right to

reputation. Appellant avers Section 9123(a.1) deprives him of an opportunity

to restore his reputation, in violation of his rights to due process and a jury

trial. Appellant adds that his virtual lifetime juvenile record precludes him

from legally possessing a firearm. Appellant concludes this Court should deem

Section 9123(a.1) of CHRIA unconstitutional. We disagree.

      As a preliminary matter, “[i]ssues not raised in the [juvenile] court are

waived and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a).

See also In Interest of M.W., 194 A.3d 1094, 1099 n.2 (Pa.Super. 2018),

appeal denied, ___ Pa. ___, 202 A.3d 687 (2019). Additionally, issues not

raised in a Rule 1925(b) concise statement of errors will be deemed waived.

Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775, 780 (2005).


                                      -3-
J-A15035-20


See also In re D.M., 556 Pa. 160, 162 n.1, 727 A.2d 556, 557 n.1 (1999).

Where the court does not order an appellant to file a Rule 1925(b) statement,

and an appellant files one on his own accord, he is limited on appeal to raising

only those issues he presented in his voluntary Rule 1925(b) statement.

Commonwealth v. Nobles, 941 A.2d 50 (Pa.Super. 2008).

      Here, Appellant raises for the first time on appeal arguments

concerning: (1) inexpugnability of his juvenile record barring him from ever

legally possessing a firearm, thus eliminating some future employment

opportunities; and (2) his right to a trial by jury.   Appellant also failed to

include his assertion concerning gun possession in his Rule 1925(b)

statement. Therefore, Appellant’s claims regarding possession of firearms and

jury trial rights are waived, and we give them no further attention.       See

Castillo, supra; Pa.R.A.P. 302(a). See also Commonwealth v. Watley,

81 A.3d 108, 117 (Pa.Super. 2013) (en banc), appeal denied, 626 Pa. 684,

95 A.3d 277 (2014) (explaining that constitutional claims can be waived).

      Claims that a statute is unconstitutional implicate the following

principles:

         When an appellant challenges the constitutionality of a
         statute, the appellant presents this Court with a question of
         law. Our consideration of questions of law is plenary. A
         statute is presumed to be constitutional and will not be
         declared unconstitutional unless it clearly, palpably, and
         plainly violates the constitution. Thus, the party challenging
         the constitutionality of a statute has a heavy burden of
         persuasion.

Commonwealth v. Howe, 842 A.2d 436, 441 (Pa.Super. 2004) (internal

                                     -4-
J-A15035-20


citations omitted).    “While the General Assembly may enact laws which

impinge on constitutional rights to protect the health, safety, and welfare of

society, any restriction is subject to judicial review to protect the constitutional

rights of all citizens.” In re J.B., supra at 429, 107 A.3d at 14.

      Section 9123 of the CHRIA provides in relevant part as follows:

         § 9123. Juvenile records

         (a) Expungement            of     juvenile       records.—
         Notwithstanding the provisions of section 9105 (relating to
         other criminal justice information) and except as provided
         under subsection (a.1), expungement of records of juvenile
         delinquency cases and cases involving summary offenses
         committed while the individual was under 18 years of age,
         wherever kept or retained, shall occur after 30 days’ notice
         to the district attorney whenever the court upon its own
         motion or upon the motion of a child or the parents or
         guardian finds:

                                    *    *    *

         (a.1) Exceptions.—Subsection (a) shall not apply if any of
         the following apply:

            (1) The individual meets all of the following:

                (i) Was 14 years of age or older at the time the
                individual committed an offense which, if committed
                by an adult, would be classified as:

                   (A) An offense under section 3121 (relating to
                   rape), 3123 (relating to [IDSI]) or 3125 (relating
                   to aggravated indecent assault).

                                         *    *    *

                (ii) Was adjudicated delinquent for the offense under
                subparagraph (i).

18 Pa.C.S.A. § 9123(a), (a.1)(1)(i)(A), (1)(ii).

                                        -5-
J-A15035-20


      Article I of the Pennsylvania Constitution establishes the fundamental

right to reputation:

         § 1. Inherent rights of mankind

         All men are born equally free and independent, and have
         certain inherent and indefeasible rights, among which are
         those of enjoying and defending life and liberty, of
         acquiring, possessing and protecting property and
         reputation, and of pursuing their own happiness.

Pa. Const. Art. I § 1.

         § 11.  Courts       to   be   open;   suits   against   the
         Commonwealth

         All courts shall be open; and every man for an injury done
         him in his lands, goods, person or reputation shall have
         remedy by due course of law, and right and justice
         administered without sale, denial or delay. Suits may be
         brought against the Commonwealth in such manner, in such
         courts and in such cases as the Legislature may by law
         direct.

Pa. Const. Art. I § 11.

      “[I]rrebuttable presumptions are violative of due process where the

presumption is deemed not universally true and a reasonable alternative

means of ascertaining that presumed fact are available.” In re J.B., supra

at 430, 107 A.3d at 14-15 (internal citations and quotation marks omitted).

“[T]he essential requisites of due process are notice and meaningful

opportunity to be heard[;] a hearing which excludes consideration of an

element essential to the relevant decision does not comport with due process.”

Id. at 430, 107 A.3d at 15 (internal citations and quotation marks omitted).

When applying the irrebuttable presumption doctrine, courts consider whether

                                    -6-
J-A15035-20


the challenging party asserted “an interest protected by the due process

clause that is encroached by an irrebuttable presumption, whether the

presumption is not universally true, and whether a reasonable alternative

means exists for ascertaining the presumed fact.” Id. at 432, 107 A.3d at

15-16) (employing irrebuttable presumption doctrine to hold lifetime SORNA

registration for juvenile sexual offenders created irrebuttable presumption of

juvenile offenders’ inability to rehabilitate, which impinged upon their right to

reputation; SORNA is premised upon presumption that all sexual offenders

pose high risk of recidivating and provides no opportunity to challenge that

presumption; presumption that juvenile sexual offenders are likely to commit

additional sexual offenses is not universally true; reasonable means exist to

determine if juvenile sexual offender is likely to recidivate).

      Instantly, Appellant sexually abused A.T. in April 2019, when Appellant

was approximately 16 years old.       In August 2019, the court adjudicated

Appellant delinquent for, inter alia, rape, IDSI, and aggravated indecent

assault.    As applied to Appellant, Section 9123(a.1) of CHRIA bars

expungement of his juvenile record related to the April 2019 offenses, because

he was older than 14 when he committed rape, IDSI, and aggravated indecent

assault and the court adjudicated him delinquent of those offenses. See 18

Pa.C.S.A. § 9123(a.1)(1)(i)(A), (1)(ii).

      Although Appellant insists Section 9123(a.1) of CHRIA violates his right

to reputation upon application of the irrebuttable presumption doctrine, he


                                      -7-
J-A15035-20


merely summarizes the Supreme Court’s holding in In re J.B. regarding the

unconstitutionality of lifetime SORNA registration for juvenile sexual offenders

and asks this Court to apply the rationale in In re J.B. to his inability to

expunge his record. Appellant, however, does not illustrate how In re J.B.

pertains to his juvenile record, and only vaguely suggests his inexpungible

juvenile record is commensurate with juvenile sexual offenders’ life-long

SORNA registration.

      As well, Appellant fails to explain how the statutory prohibition on

expungement of his juvenile record communicates that he is incapable of

rehabilitation. Significantly, whereas the In re J.B. Court relied heavily on

the purposes and legislative findings of SORNA to determine it is grounded

upon a presumption of incorrigibility, Appellant makes no reference to the

goals of CHRIA. See In re J.B., supra. Rather, Appellant baldly asserts that

Section 9123(a.1) of CHRIA creates an irrebuttable presumption that juveniles

adjudicated delinquent of rape, IDSI, or aggravated assault are unable to

reform. Thus, Appellant fails to present adequate argument regarding the

protected interest prong of the irrebuttable presumption doctrine.         See

Commonwealth v. Tha, 64 A.3d 704 (Pa.Super. 2013) (explaining

arguments     which   are   not   appropriately    developed    are   waived);

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super. 2007), appeal

denied, 596 Pa. 703, 940 A.2d 362 (2008) (stating: “[I]t is an appellant’s duty

to present arguments that are sufficiently developed for our review. The brief


                                     -8-
J-A15035-20


must support the claims with pertinent discussion….”); Pa.R.A.P. 2119(a).

      Further, Appellant fails to address the second and third prongs of the

irrebuttable presumption doctrine.     Appellant includes no representations

regarding the universality of the presumption that juveniles who have been

adjudicated delinquent of certain sexual offenses cannot rehabilitate.       He

likewise suggests no alternative mechanisms to determine if juveniles

adjudicated delinquent of rape, IDSI, or aggravated indecent assault are

incapable of reform. Thus, Appellant’s claim that Section 9123(a.1) creates

an irrebuttable presumption of the inability to rehabilitate violating his right

to reputation, is not adequately developed on appeal.        See Tha, supra;

Hardy, supra.       See also Watley, supra.           Accordingly, Appellant’s

constitutional challenge to Section 9123(a.1) of CHRIA merits no relief, and

we affirm. See Howe, supra.

      Dispositional order affirmed.

      Judge Lazarus concurs in the result.

      Judge Strassburger concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2020



                                      -9-